DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/1/2020 and 5/15/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 8, recites “a secondary refrigerant”.  However, it is unclear if this is the same “secondary refrigerant” as recited in claim 1, line 22.  For purposes of examination “a secondary refrigerant” in claim 1, line 8 will be considered - - “a first secondary refrigerant - - and “secondary refrigerant” in claim 1, line 22 will be considered - - a second secondary refrigerant - - .

	Claim 20, line 8, recites “a secondary refrigerant”.  However, it is unclear if this is the same “secondary refrigerant” as recited in claim 20, line 44.  For purposes of examination “a secondary refrigerant” in claim 20, line 8 will be considered - - “a first secondary refrigerant - - and “secondary refrigerant” in claim 20, line 44 will be considered - - a second secondary refrigerant - - .
	In lieu of the above interpretation the following claims will be considered as such:
	Claim 2, lines 1-2: “wherein the secondary refrigerant within the second fluid flow path subcools the secondary refrigerant within the third fluid flow path” will be considered - - wherein the first secondary refrigerant within the second fluid flow path subcools the second secondary refrigerant within the third fluid flow path - - .
	Claim 4, line 2-10: “the first three-way valve is configured to transfer the secondary refrigerant to the condenser when the reversing valve allows circulation of the secondary refrigerant in the first direction, and the first three-way valve is configured to transfer the secondary refrigerant to the compressor when the reversing valve allows circulation of the secondary refrigerant in the second direction; and the second three-way valve is configured to transfer the secondary refrigerant to the expansion valve when the reversing valve allows circulation of the secondary refrigerant in the first direction, and the second three-way valve is configured to transfer the secondary 
	Claim 12, line 1: “wherein the secondary refrigerant” will be considered - - wherein the first secondary refrigerant - - .
	Claim 13, line 1: “wherein the secondary refrigerant” will be considered - - wherein the first secondary refrigerant - - .
	Claim 16, line 3: “the secondary refrigerant” will be considered - - the first secondary refrigerant - - .
	Claims 2-14 and 16-19 are rejected to as being dependent from a rejected claim.	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abboud et al. (US 7,780,657) teaches a cryotherapy system including a first reservoir and a closed loop fluid flow path.
Tomlinson (US 2010/0145421) teaches a cryotherapy system including a first reservoir and a closed loop fluid flow path.
Li (US 2009/0318913) teaches a cryotherapy system including a first and second fluid reservoir.
Hon (US 2009/0171333) teaches a cryotherapy system including a first and second reservoir and a cooling system.
Clarke (US 5,860,971) teaches a cryotherapy system including a first and second reservoir.
Gregory (US 4,376,376) teaches a cryotherapy system including a first and second reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763